Title: To John Adams from John Taylor, 10 January 1798
From: Taylor, John
To: Adams, John



Sir
Virginia—Richmond Jany: 10. 1797 1798

At the time when the contest for the Presidency, produced a general discussion relative to the political opinions of the gentleman proposed for that office, I mentioned to Genl. Lee a conversation I had with you in the Senate chamber some years past, and he now calls upon me for a statement of what I then said.
I think there would at this time be an impropriety, in giving it, except for the single purpose of shewing it to yourself, and therefore I have taken the liberty of relating the anecdote in this mode
Several years past, in a conversation with myself in reference to France, at which Mr: Langdon was present, Mr: Adams argued against the probability of European nations being able to establish republicks like ours, urging the extreem ignorance of the lower classes, and the vices of the higher, with other reasons, to support his opinion: It was answered that growth and time would bring the United States nearly to the situation of Europe, and that as some of his arguments applied immediately to them, whilst the rest would ultimately do so. He acknowledged that they would, and altho’ these states might go on well a few years longer with their present forms of government, on account of their virtue and infancy, yet that no flourishing country could long remain happy, without an hereditary first majistrate, and an hereditary Senate, and that he hoped or expected (I forget which) to live to see the day, when Mr: Giles and myself would acknowledge it. As this conversation is related from memory, and so many years have elapsed since it happened, the words are probably not correct, but the ideas are believed to be accurately so;—However I am under the correction of Mr: Langdon.
Altho’ I considered it as my duty to mention the conversation, on the occasion of the election before spoken of, yet it was attended as Genl. Lee knows, with expressions of high approbation respecting the character it alluded to (his political opinions excepted) and only urged as a difference of political opinion, upon the speculative and abstract ground it occupies;—an observation which my duty to myself retorts.
I have the honor to be, / with all due respect / Sir / Yr: mo: obt: Sert.

John Taylor